Citation Nr: 1712897	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1988 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 Board remand that asserted a TDIU claim as raised by the evidence of record.

In April 2016, the Board revisited the issue of TDIU in connection with a claim arising from an August 2007 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded the issue of TDIU for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU as he is rendered unemployed and unemployable by his service-connected disabilities.  The Board finds that the Veteran may be entitled to extra-schedule TDIU, and thus remands the issue to the AOJ for further proceedings.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU, as the Veteran's combined rating is 60 percent.  He is rated at 30 percent for a hiatal hernia, 20 percent for paralysis of sciatic nerve causing right lower extremity radiculopathy, 20 percent paralysis of sciatic nerve causing left lower extremity radiculopathy, 10 percent lumbosacral or cervical strain, with noncompensable ratings for ankyloses of ring or little finger and hearing loss.  

However, the collective evidence of record suggests that the Veteran has been unemployed and unemployable since 2011.  The Veteran's primary work skills involve heavy equipment as an automotive mechanic.  This occupation requires physical labor, and yet the Veteran's degenerative disc disease of the lumbar spine and bilateral lower extremity radiculopathy render him incapable of prolonged standing, sitting, walking, bending, stooping, or heavy lifting over 50 pounds.  As stated in a VA examination in June 2016, with his background training and experience in heavy equipment and automotive mechanic and current lumbar spine condition, it will be difficult for him to find gainful employment.  Additionally, the Veteran's esophageal conditions have caused him to miss work in the past.

The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16 (b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to VA's Chief Benefits Director or the Director of VA's Compensation Service for a determination as to the Veteran's entitlement to an extra-schedular TDIU. 

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to matter of his entitlement to an extra-schedular TDIU.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see 38 U.S.C.A. § 5103 (b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide any additional information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the matter of his entitlement to an extra-schedular TDIU that is not currently of record, including but not limited to records pertaining to work history.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU under the provisions of 38 C.F.R. 4.16(b).

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




